.To compel tbe levy and collection of tbe State and county taxes as apportioned to said townships by tbe board of supervisors of tbe county (Newaygo), tbe supervisor in each case refusing to act on tbe ground that tbe equalization was inequitable.
Granted January 17, 1894.
It appeared that no State and county taxes bad been levied and that certain of tbe taxpayers had paid tbe other taxes, and tbe writ provided that such persons should pay but one per cent as collection fees and all others three per cent on tbe new assessment. Tbe court entertained jurisdiction because tbe Circuit *1319Court was not in session, and in view of the exigencies of the matter.